Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 1 of 37




                     EXHIBIT 20
            Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 2 of 37




                                Expert Declaration of Matthew A. Barreto

      I.         Introduction


            1.      Plaintiffs’ attorneys in LULAC v. Abbott retained me to assess the impact of

closing down satellite or auxiliary county clerk absentee ballot return office locations in multiple

counties in Texas, on voter participation in the November 2020 presidential election.


            2.      To conduct my evaluation, I reviewed three sources of information. First, I

reviewed the relevant literature on the use of ballot drop centers. Second, I examined the voter file
for the state of Texas to assess how far voters lived from county drop return offices. Third, I

examined relevant Census data for counties across the state of Texas. Below I summarize the

findings of each.


            3.      Based on this research and my extensive experience working on voter engagement

studies, I reached two conclusions. First, ballot drop off locations are an important tool in

facilitating vote by mail. Simply put the research concludes that increasing access to ballot return

office locations increases voter participation and reducing the availability of such locations results

in lower voter participation. Second, voters in counties where drop return locations are being

reduced will now have to travel significantly farther to get to the county seat, and this burden is

especially felt by the population over the age of 65 who now must travel over 10 miles farther, on

average to the county seat than to their nearest ballot return location. As compared to the statewide

population, voters in counties with a reduction in return locations are more likely to be non-white;

that is, voters in smaller counties that have closer and more easy access to their County Seat are

much more likely to be White.


      II.        Background and Qualifications


            4. I am currently a Professor of Political Science and Chicana/o Studies at the University
of California, Los Angeles. I am the co-founder and faculty director of the Latino Politics and



p.1
         Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 3 of 37




Policy Initiative (LPPI) in the Luskin School of Public Affairs, a national research center that

studies policy issues that impact the Latino and immigrant community.


        5. Before I joined UCLA in 2015, I was a professor at the University of Washington for

more than nine years, where I was promoted to Associate Professor with tenure, and then Full

Professor with tenure. At the University of Washington, I was an affiliated faculty member of the

Center for Statistics and the Social Sciences, and an adjunct Professor of Law at the UW School

of Law. I am also the co-founder of the research firm Latino Decisions.


        6. Throughout my career, I have taught courses on Electoral Politics, Public Opinion,

Voting Rights, Immigration Policy, Racial and Ethnic Politics, Chicano/Latino History,

Introduction to Statistical Analysis, and Advanced Statistical Analysis to Ph.D. students.


        7. I earned a Ph.D. in Political Science at the University of California, Irvine in 2005, with

an emphasis on racial and ethnic politics in the United States, political behavior, and public

opinion.


        8. I have published multiple peer-reviewed academic research papers on voter turnout,

political participation in the U.S., barriers to voting, and minority political engagement (among

other topics).

        9. In 2018 I provided expert reports and testimony in three federal lawsuits challenging

the Department of Commerce’s inclusion of a citizenship status question on the 2020 Census,

which included an extensive literature review and evaluation of how immigrants react to changes

to the U.S. Census. In all three federal trials, the courts recognized my expertise in studying

political and civic participation, and each court cited my literature review in ruling in favor of the

plaintiffs.


        10. I have conducted research nationwide and in New York, California, Indiana,
Wisconsin, Pennsylvania, Alabama, Texas, North Dakota, and North Carolina in connection with


p.2
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 4 of 37




litigation assessing, among other things, how the public responds to, and is affected by, changes

in the law. Courts have accepted my research studies as viable and methodologically accurate

instruments to understand how the public responds to changes in state law. In particular, my

previous research has focused on understanding sub-group analysis to evaluate differential impacts

by race and ethnicity. Recently in North Carolina, a federal court relied on my research in issuing

an injunction against the state’s voter ID law. In addition, the United States District Court for the

District of North Dakota stated in Brakebill v. Jaeger (No. 1:16-cv-008) that “the Court gives the

findings of the Barreto/Sanchez Survey, and the other studies and data presented by the Plaintiffs,

considerable weight.” Prior to this, in 2014 in Veasey v. Perry (No. 13-CV-00193), the United

States District Court for the Southern District of Texas, and in findings affirmed by the Fifth

Circuit Court of Appeals, found that my survey was statistically sound and relied upon my survey

findings to evaluate the impact of Texas’s voter ID law. Likewise, in Frank v. Walker (No. 2:11-

cv-01128), a survey I administered and included as part of my expert report was given full weight

by the United States District Court for the Eastern District of Wisconsin in a voter ID case in

Wisconsin.


       11. In Fish v. Kobach (No. 16-2105-JAR-JPO), the plaintiffs retained me as an expert

witness to evaluate the methodology of the defendant’s survey, and the United States District Court

for Kansas found me to be an expert on best practices of survey research and credible and qualified
to discuss survey methodology.


       12. I have also regularly presented my expert review and summary of social science

literature as part of expert witness reports and declarations, which have been accepted as valid and

relied upon by the courts. Review of published social science literature is a well-established

method among political scientists and social scientists in general for drawing valid conclusions

regarding the general consensus in the field. Literature reviews are an essential component of all

academic research and a requirement for publishing peer-reviewed academic research because they
establish the baseline set of knowledge and expectations within the field. As noted above, in


p.3
             Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 5 of 37




litigation challenging the addition of a citizenship question to the 2020 decennial census, three

federal courts in New York, California, and Maryland relied upon my literature review as

providing credible and valid evidence to help the courts form their opinions.


             13. Earlier in 2020, in New York v. Immigration and Customs Enforcement, I provided an

in-depth literature review examining how immigrant communities respond to increased

immigration enforcement, surveillance and monitoring of undocumented immigrants.


             14. Recently I provided an expert report on the topic of immigrant intimidation and civic

engagement related in the New York v. Trump Census apportionment case in which a three-judge

federal panel relied upon my analysis and opinion in finding the Presidential Memorandum seeking

to excluded undocumented immigrants would harm the Census count and result in intimidation.


             15. My full professional qualifications and activities are set forth in my curriculum vitae,

a true and correct copy of which I have attached hereto as Appendix B. I was assisted in this

research by Chelsea Jones, Michael Rios and Marcel Roman, three research associates in the

UCLA Luskin School of Public Affairs, Voting Rights Project, who assisted with processing the

voter file, downloading census data and making tables.


             16. I was retained by Plaintiffs and will be compensated at a rate of $400/hour for any trial
work or testimony in this case. My compensation in this matter is not in any way contingent on

the content of my opinion or the outcome of this matter.


      III.         Ballot Return Offices Are an Important Voting Option


             17.      It is my understanding that some counties in Texas used ballot return offices for

absentee/mail ballots in their 2020 Primary and intend to do so in the November Election. These

are commonly used by many jurisdictions in the United States and have been the subject of political

science research studies and public opinion research.




p.4
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 6 of 37




       18.     I was asked to evaluate the role of ballot return offices in facilitating vote by mail.

To do so, I reviewed the relevant literature on ballot drop off locations and recent survey research,

at least one survey which I conducted myself for a recent project.


       19.     The option to vote by mail has never been quite as important as it is in the upcoming

presidential election given the host of concerns regarding the safety of in-person voting locations

in the face of the COVID-19 pandemic and the threat of those sites becoming significant risks for

virus cross-contamination. In light of these new challenges presented by the pandemic, voting by

mail is an important, safe alternative for voters to be able to exercise their right to vote without the

fear of risking their health by voting at a polling location. There is some concern, however, among

voters regarding the security of voting by mail, specifically about what happens to their ballot after

placing it in the mail. Adding to the concern in 2020 is the intermediary step of having to place the

ballot in the service of U.S. Postal Service (“USPS”) amidst evidence of slow mail delivery and

degradations in service. This concern has recently been exacerbated due to the changes that have

been implemented by the new Postmaster General (Fessler & Parks, 2020)1. Although several

courts have recently required the USPS to reverse some of those policies, there continues to be at

least a public perception of unreliable USPS service. To reduce some of these concerns, ballot

return offices are a solution that ensures everyone has access to participate in the democratic

process without risking their health, or worrying about whether or not their ballot will be delivered
by the USPS. Ballot drop off locations allow voters to provide their ballot directly to elections

officials in a secure location within their community that is accessible.


       20.     Voting by mail helps reduce the barriers that many groups face when it comes to

voting in person. This has been found to be especially true among voters over the age of 65 who




1
 Fessler, P., & Parks, M. (2020). New Postmaster Hasn’t Yet Met Election Officials About
Mail-In Ballot Concerns. NPR. https://www.npr.org/2020/08/14/902545891/amid-fears-about-
mail-in-ballots-election-officials-havent-met-with-new-postmast

p.5
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 7 of 37




may find it more difficult to vote in person (Larocca & Klemanski, 2011)2. Vote by mail has also

been found to increase turnout among infrequent voters who struggle to find time to make it to the

polling precinct on election day (Gerber et al., 2013)3. Given changes by the USPS, some voters

are concerned about mail delivery of their ballots and may prefer to drop off at a county return

office location.


       21.     Ballot return offices can be installed in high traffic areas in counties, and monitored

by county election officials. These drop locations make it so that there is no intermediary step

between the voter and the county officials who collect the ballot. Mail ballot return offices are

currently in use in many states and have been well received by voters. A 2014 survey of voters in

Oregon and Washington found that people return their ballots in person or at ballot drop off

locations primarily because of convenience and not needing postage. The third most common

response was to ensure that their vote was being cast (Ueyama & Greene, 2015)4.


       22.     In addition to providing voters with a secure drop off location, ballot return centers

have been found to increase voter turnout. Washington state for instance has held their elections

as vote by mail since 2013. The Washington State Legislature passed a law in 2017 increasing the

number of drop locations to one for every 15,000 voters. A study of King County Washington

examined the addition of 33 new return locations to the county. These ballot return locations
reduced the distance to drop off their ballot for many voters. They found that the addition of these

drop off centers produced the largest increase in the probability of voting during off year and




2
  Roger Larocca and John S. Klemanski. 2011. "U.S. State Election Reform and Turnout in
Presidential Elections" State Politics & Policy Quarterly.
3
  Alan Gerber, Gregory Huber, Seth Hill. 2013. “Identifying the Effect of All-Mail Elections on
Turnout: Staggered Reform in the Evergreen State.” Political Science Research and Methods.
June.
4
  Ueyama, K., & Greene, S. (2015, April 29). Vote-By-Mail Rates More Than Double Since
2000. https://www.pewtrusts.org/en/research-and-analysis/blogs/stateline/2015/4/29/vote-by-
mail-practices-more-than-double-since-2000

p.6
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 8 of 37




primary elections, and had a smaller but still significant impact on the 2016 presidential election

(Collingwood et al., 2018)5


       23.     Another study of Pierce County in Washington compared voters whose closest drop

location was recently installed to voters in an area where a drop location was considered, but not

installed due to limits in the budget. They found that the addition of ballot return locations

increased the likelihood to vote in the 2017 general election by 0.64 percent for each one-mile

reduction in distance to the nearest box (McGuire et al., 2020)6. While the turnout effects were

smaller for the presidential elections, we would expect that the unprecedented circumstances of

the global pandemic would increase the effect of drop locations on turnout in the 2020 general

election.


       24.     Currently absentee voting by mail is an option in every state for at least some voters,

and drop return officers would help ensure that ballots are received by county officials by election

night (Williamson, 2020). Vote by mail ballots are often counted sooner and can ease the process

of tabulating votes for election officials (Menger & Stein, 2020)7. The use of official county ballot

return centers helps assuage voters that their ballots will be received and counted.


       25.     The Voter Participation Center, recently implemented a multistate poll of 1,552

Latinos in Arizona Florida, Colorado, North Carolina, Pennsylvania, and Texas, and a poll of 1,310
African Americans in Florida, Georgia, Michigan, North Carolina, Pennsylvania, and Texas8. The

blended phone and online poll ran from August 8 to 14 of 2020. Respondents were comprised

5
  Loren Collingwood, William McGuire, Benjamin Gonzalez O'Brien, Katherine Baird, and
Sarah Hampson. 2018. "Do Drop Boxes Improve Voter Turnout? Evidence from King County,
Washington" Election Law Journal. 17(1)
6
  William McGuire, Benjamin Gonzalez O'Brien, Katherine Baird, Benjamin Corbett, Loren
Collingwood. 2020. "Does Distance Matter? Evaluating the Impact of Drop Boxes on Voter
Turnout" Social Science Quarterly. 101(5)
7
  Menger, A., & Stein, R. M. (2020). Choosing the Less Convenient Way to Vote: An Anomaly
in Vote by Mail Elections. Political Research Quarterly, 73(1), 196–207.
8
  https://latinodecisions.com/wp-content/uploads/2020/08/VPC-Vote-By-Mail-Latino-Black-
Survey.pdf

p.7
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 9 of 37




mainly of registered voters (85%) with some eligible to vote, but not yet registered (15%). In this

study a range of questions were asked regarding familiarity with the vote by mail process and trust

in having vote by mail ballots counted.


       26.     African Americans and Latinos over the age of 65 are particularly concerned about

contracting COVID-19 at in-person voting, given the much higher rates of contracting the illness,

being hospitalized and death in the minority community. Overall, 79% of Latinos in Texas and

73% of Blacks in Texas reported they were concerned about being exposed to coronavirus if they

vote in-person for the November 2020 election. Thus, voting by mail is an important option for

Black and Latino voters over the age of 65. Trust in the vote by mail process is mixed among

African American and Latino voters. Respondents were asked “if election officials in your state

sent a ballot in the mail to your house or apartment, and you filled it out and mailed it back in,

generally speaking how much trust and confidence would you have that your ballot would be

counted in the election. Among eligible voters in Texas, 31% of Latinos said they would be very

confident, 34% were somewhat confident, 18% were not that confident, and 17% were not at all

confident. Among African Americans 29% were very confident, 38% are somewhat confident,

15% are not that confident and 18% are not at all confident.


       27.     Voters are particularly concerned about the USPS delivering their ballots, which
suggests drop off locations are an important option. Specifically, there is concern that the post

office will not correctly deliver their ballots back to the county elections office, with 45% of Texas

Latinos and 46% of Texas African Americans not trusting that their ballot will be delivered.

Previous research has found that those who distrust the postal service are less likely to submit their

ballot by mail even when they have a vote by mail ballot. Instead they are more likely to prefer

dropping their ballot off because they believe it to be more secure (Menger & Stein, 2020)9. These

concerns are understandable given that in June there were significant delays in ballot delivery

9
  Menger, A., & Stein, R. M. (2020). Choosing the Less Convenient Way to Vote: An Anomaly
in Vote by Mail Elections. Political Research Quarterly, 73(1), 196–207.

p.8
            Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 10 of 37




during Georgia’s primary election which was a concern for many minority voters (Fausset &

Epstein, 2020)10.


            28.      A significant share of Black and Latino voters in Texas also reported that having to

drive a long way to polling locations would create a concern for them. Among Latinos, 40% are

worried about reductions in voting locations would lead to too long of a drive to vote, and 33% of

Blacks share this concern according to the survey.


            29.      Blacks and Latinos prefer to provide their ballot directly to the election officials,

and this was reflected in our research. 65% of Latinos and 66% of African Americans stated that

they prefer to vote in person because they believe their vote is more likely to count than if they

vote by mail. Ballot return locations are one way to mitigate this concern. By more widely

disseminating ballot drop centers, voters can be reassured that their ballot will be directly picked

up by county election officials rather than having their ballot go through the post office.




      IV.         Reducing Ballot Return Locations Creates Burdens for Voters


            30.      It is my understanding that Texas Governor Greg Abbott has ordered multiple

counties to close locations where voters can drop off mail-in ballots11. Closing down ballot drop
locations will make it more difficult for voters to cast their ballots in impacted counties such as

Harris, Travis, Galveston and Fort Bend where multiple county locations had been planned.


            31.      In particular, driving a longer distance puts an additional burden on voters over the

age of 65 which may be less comfortable driving in the first place, and less comfortable driving


10
   Fausset, R., & Epstein, R. (2020, June 10). Georgia’s Election Mess: Many Problems, Plenty
of Blame, Few Solutions for November. New York Times.
https://www.nytimes.com/2020/06/10/us/politics/georgia-primary-election-voting.html
11
   https://www.statesman.com/news/20201001/abbott-orders-counties-to-close-multiple-ballot-
drop-off-sites

p.9
       Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 11 of 37




longer distances (Roth, 201912 and Gillins, 199013) and according to a comprehensive study by

Bhat and Hutchinson (2018)14 “those in the older elderly subgroups are less likely to have driver’s

licenses, depict lower levels of mobility and trip making, exhibit lower levels of car ownership,

and undertake fewer activities and spend less time outside the home. In other words, the fading of

activity-travel engagement with age continues to be an issue confronting individuals as they

advance into the later stages and ages of life.” Simply put, reducing the availability, or distance

to drop off locations will negatively impact older voters.


       32.     The reduction in ballot return locations creates a higher burden in four counties

with large populations: Harris, Travis, Fort Bend and Galveston. According to table 1, the 215

smallest counties in Texas have a combined population roughly equal to Harris County. The

smallest 215 counties have a total population of 4,671,909 and will have available 215 drop

locations in each county seat. In contrast, Harris County has a population of 4,713,325 and under

the new plan will only have one single ballot return location available. On a per capita basis, voters

in the smallest 215 counties have one ballot return location per each 21,730 residents, while Harris

County will have just one drop off location per its 4.7 million residents.




12
   John P. Rothe. 2019. The safety of elderly drivers: yesterday’s young in today’s traffic. New
York: Routledge.
13
   Linda Gillins. 1990. “Yielding to Age: When the Elderly Can No Longer Drive.” Journal of
Gerontological Nursing. 16(11): 12-15.
14
   Chandra Bhat and Josephn Hutchinson. 2018. “Changing Nature of Activity-Travel Behavior
of the Elderly.” TR Circular E-C238: 2018 National Household Travel Survey Workshop.
August 8.

p.10
       Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 12 of 37




       33.     Table 1: Characteristics of Counties in Texas Impacted by Ballot Return

Reductions




       34.     In addition, voters in Travis, Forth Bend and Galveston will all face significantly

less access on a per capita basis, and far less access than voters in the smallest 215 counties. Voters

in the smallest counties are also much more likely to be White at 58% compared to just 41%

statewide and only 28.5% white in Harris and 31.8% white in Fort Bend.


       35.     When we focus more narrowly on the per capita access to drop off locations for

people who use absentee vote-by-mail the discrepancy gets even worse. In the smallest 215

counties which are unaffected by the new ruling, there were a combined 47,640 vote by mail ballots

cast for the July 14, 2020 primary, and had 215 drop locations available, for roughly one drop

location per each 222 absentee ballots. In Harris County alone there were 70,689 mail ballots in
the July primary and with 11 locations, it was 6,426 absentee ballots per each drop location.


p.11
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 13 of 37




However, removing 10 of those locations, now Harris County has just one drop location for the

70,689 absentee ballots from the July primary, while smaller counties have one location per 222

absentee ballots – making Harris County 319 times less accessible. In Travis County where 15,797

ballots were cast by mail in July, with only one location they would now be 71 times less accessible

than voters in the smaller counties.


        36.    Table 2: Number of Voters by Counties in Texas Impacted by Ballot Return

Reductions




        37.    According to ballot request statistics, Harris County has already received 215,00

absentee ballot requests and expected thousands more for the November election. In Travis County
estimates are that 100,000 voters will vote using absentee ballots15, while in Fort Bend officials

estimate as many as 50,000 mail ballot requests. These represent dramatic increases over the

November 2016 election as well as the July 2020 primary runoff, and counties should be allowed

to reduce congestion and increase access for voters who wish to drop off their ballots and not use

USPS.




15
  https://www.statesman.com/news/20201001/abbott-orders-counties-to-close-multiple-ballot-
drop-off-sites

p.12
         Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 14 of 37




         38.     These larger counties also face more congested roads and worse traffic than smaller,

more rural and less populated counties. On average, residents in smaller counties had a shorter

commute time to work, while residents in Harris, Travis, Fort Bend and Galveston all faced

significantly more traffic, congestion, and longer average commute times to work. Further, data

from the Census suggests voters in Harris and Travis counties, are less likely to have access to a

car in their household. More than 100,000 households in Harris County do not have a car while

in Travis County over 30,000 households do not have a car.


         39.     Given the closure of satellite locations, voters in Harris, Travis, Fort Bend and

Galveston County must now drive significantly farther to drop off their absentee ballots for the

November election. Harris County had planned to use 11 total locations, however 10 are being

closed, which means all mail-in ballots must be dropped off at a single location. In Harris County,

the average voter was 5.64 miles away from their nearest satellite county clerk ballot drop location

under the plan to allow 11 such locations. Reducing this to just the county seat means the average

distance will increase to 16.88 miles, approximately 3 times farther. These results are presented in

table 3 below. In fact, an analysis reported in The Guardian16 noted that the distance from the

northwest corner of Harris County to the downtown Houston ballot drop location was 47 miles.

According to the analysis, Harris County, measuring 1,777 square miles is larger than the state of

Rhode Island (1,212 square miles) however Rhode Island contains 39 mail ballot drop locations
compared to just one in Harris.




16
     https://www.theguardian.com/us-news/2020/oct/03/texas-mail-in-ballot-drop-off-sites

p.13
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 15 of 37




        40.     Table 3: Average Distance to Ballot Return Locations in Harris County




        41.     As is evident from the map of county ballot return locations in Harris County

(Appendix A), the only remaining location in central Houston is now much farther for voters in

Cypress, Spring, Humble and Baytown. In particular, voters over the age of 65 are more likely to

live farther away and now face higher burdens in having to drive a greater distance to drop off

their ballot.


        42.     In Travis County, a similar pattern emerges with 46 percent of all voters living over
10 miles away from the County Seat drop off location, and Latinos slightly more disadvantaged



p.14
        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 16 of 37




with 49% living over 10 miles away. Voters over age 65 in Travis are also more disadvantaged

with 52% living over 10 miles away from the County Seat.


        43.    Table 4: Proportion of voters living far away from County Seat in Travis

County




After reviewing defendants report(s), I plan to offer rebuttal opinions as requested by Plaintiffs.


       Executed on October 5, 2020 at Agoura Hills, CA.




                                              __________________________________

                                              Matthew A. Barreto, Ph.D.




p.15
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 17 of 37



                                            Appendix A


                     Harris County and Fort Bend County Maps of Drop Box Locations




Barreto report                                                                       A-1
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 18 of 37

                  Harris County Map of Drop Box Locations – shaded by % over 65 (Green)




Barreto report                                                                            A-2
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 19 of 37

                   Harris County Map of Drop Box Locations – shaded by % White (red)




Barreto report                                                                         A-3
                      Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 20 of 37

                 Harris County Map of Drop Box Locations – shaded by population density per sq mi (red)




Barreto report                                                                                            A-4
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 21 of 37

                 Fort Bend County Map of Drop Box Locations – shaded by % over 65 (Green)




Barreto report                                                                              A-5
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 22 of 37

                  Fort Bend County Map of Drop Box Locations – shaded by % White (red)




Barreto report                                                                           A-6
                        Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 23 of 37

                 Fort Bend County Map of Drop Box Locations – shaded by population density per sq mi (red)




Barreto report                                                                                               A-7
Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 24 of 37




                         Appendix B


                     Matthew A. Barreto – CV
             Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 25 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020




                       MATT A. BARRETO – BARRETOM@UCLA.EDU
   UNIVERSITY OF CALIFORNIA, LOS ANGELES, 3345 BUNCHE HALL, LOS ANGELES CA 90095 / 909.489.2955


EMPLOYMENT:        Professor, Political Science, University of California Los Angeles (2015 – present)
                   Professor, Chicana/o Studies, University of California Los Angeles (2015 – present)
                   Co-Founder & Faculty Director, Latino Policy & Politics Initiative

                   Dept. Political Science, University of Washington
                   Professor (2014 – 2015)
                   Associate Professor (2009 – 2014)
                   Assistant Professor (2005 – 2009)
                   Co-Founder & Director, Washington Institute for the Study of Ethnicity and Race
                   Founding Director, Center for Democracy and Voting Rights, UW School of Law

                   Affiliated Research Centers

                   Latino Policy & Politics Initiative (LPPI), University of California, Los Angeles

                   Chicano Studies Research Center (CSRC), University of California, Los Angeles

                   Center for the Study of Los Angeles (CSLA), Loyola Marymount University


PERSONAL:          Born: June 6, 1976
                   San Juan, Puerto Rico

                   High School: 1994, Washburn Rural HS, Topeka, KS

EDUCATION:         Ph.D., Political Science, June 2005
                   University of California – Irvine
                   Sub Fields: American Politics / Race, Ethnicity and Politics / Methodology
                   Thesis: Ethnic Cues: The Role of Shared Ethnicity in Latino Political Participation
                   Thesis Committee: Bernard Grofman (chair), Louis DeSipio, Katherine Tate, Carole Uhlaner
                   Thesis Awards: Ford Foundation Dissertation Fellowship for Minorities, 04-05
                                   University of California President’s Dissertation Fellowship, 04-05
                                   University of California Institute for Mexico & the U.S. Dissertation Grant, 04-05

                   Master of Science, Social Science, March 2003
                   University of California – Irvine

                   Bachelor of Science, Political Science, May 1998
                   Eastern New Mexico University, Portales, NM
                   Minor: English. Cumulative GPA: 3.9, Summa Cum Laude




                                                                                                               Barreto-CV 1
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 26 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

PUBLICATION RECORD

Google Scholar citation indices:   Cites: 3,768   h-index: 28    i10-index: 54   Years post-PhD: 15      Cites/year: 236

BOOK MANUSCRIPTS:

Barreto, Matt and Christopher Parker. nd. The Great White Hope: Donald Trump, Race, and the Crisis of American Politics.
         Under Contract, University of Chicago Press. expected Fall 2020

Barreto, Matt and Gary Segura. 2014. Latino America: How America’s Most Dynamic Population is Poised to Transform the
         Politics of the Nation. Public Affairs Books. (Sept)

Barreto, Matt and David Leal, editors. 2018. Race, Class, and Precinct Quality in American Cities. Springer Press.

Christopher Parker and Matt Barreto. 2013. Change They Can’t Believe In: The Tea Party and Reactionary Politics in
        America. Princeton University Press. Winner: APSA Best Book Award for Race, Ethnicity, Politics, 2014

Barreto, Matt. 2010. Ethnic Cues: The Role of Shared Ethnicity in Latino Political Participation. University of Michigan Press


PEER-REVIEWED ARTICLES

73. Reny, Tyler and Matt A. Barreto. 2020. “Xenophobia in the time of pandemic: othering, anti-Asian attitudes, and COVID-19 ”
        Politics, Groups, and Identities. 8(2).

72. Flores, Lucy and Matt A. Barreto. 2020. “Latina Voters: The key electoral force” Journal of Cultural Marketing Strategy.
         4(2).

71. Frasure-Yokley, Lorrie, Janelle Wong, Edward Vargas and Matt A. Barreto 2020. “THE COLLABORATIVE MULTIRACIAL
         POST-ELECTION SURVEY (CMPS): BUILDING THE ACADEMIC PIPELINE THROUGH DATA ACCESS,
         PUBLICATION, AND NETWORKING OPPORTUNITIES” PS: Political Science & Politics. 53(1)

70. Barreto, Matt, Loren Collingwood, Sergio Garcia-Rios and Kassra Oskooii. 2019. “Estimating Candidate Support: Comparing
         Iterative EI and EI-RxC Methods” Sociological Methods and Research. 48(4).

69. Gonzalez-OBrien, Benjamin, Matt Barreto and Gabriel Sanchez. 2019. “They’re All Out to Get Me! Assessing Inter-Group
        Competition Among Multiple Populations.” Politics, Groups and Identities. 7(4).

68. Oskooii, Kassra, Karam Dana and Matt Barreto. 2019. “Beyond generalized ethnocentrism: Islam-specific beliefs and prejudice
        toward Muslim Americans.” Politics, Groups and Identities 7(3)

67. Vargas, Edward, Gabriel Sanchez, Barbara Gomez-Aguinaga, and Matt Barreto. 2019. “How Latinos’ Perceptions of
        Environmental Health Threats Impact Policy Preferences.” Social Science Quarterly. 101(1).

66. Walker, Hannah, Marcel Roman and Matt Barreto. 2019. “The Direct and Indirect Effects of Immigration Enforcement on Latino
        Political Engagement.” UCLA Law Review. 67.

65. Gutierrez, Angela, Angela Ocampo, Matt Barreto, and Gary Segura. 2019. “Somos Más : How Racial Threat and Anger Mobilized
         Latino Voters in the Trump Era” Political Research Quarterly. 72(4)

64. Chouhoud, Youssef, Karam Dana, and Matt Barreto. 2019. “American Muslim Political Participation: Between Diversity and
        Cohesion.” Politics and Religion. 12(S3).

63. Barreto, Matt, Stephen Nuño, Gabriel Sanchez, and Hannah Walker. 2019. “Race, Class and Barriers to Voting in the 21st
         Century: The Unequal Impact of Voter ID Laws.” American Politics Research



                                                                                                                      Barreto-CV 2
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 27 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

62. Barreto, Matt. 2018. “The cycle of under-mobilization of minority voters: A comment on ‘Selective recruitment of voter
         neglect?’” Journal of Race, Ethnicity, and Politics. 3(1).

61. Ocampo, Angela, Karam Dana and Matt Barreto. 2018. “The American Muslim Voter: Community Belonging and Political
        Participation.” Social Science Research. 69(4).

60. Barreto, Matt, Lorrie Frasure-Yokley, Edward Vargas, Janelle Wong. 2018. “Best practices in collecting online data with
         Asian, Black, Latino, and White respondents: evidence from the 2016 Collaborative Multiracial Post-election
         Survey.” Politics, Groups & Identities. 6(1).

59. Barreto, Matt, Tyler Reny and Bryan Wilcox-Archuleta. 2017. “A debate about survey research methodology and the
         Latina/o vote: why a bilingual, bicultural, Latino-centered approach matters to accurate data.” Aztlán: A Journal of
         Chicano Studies. 42(2).

58. Barreto, Matt and Gary Segura. 2017. “Understanding Latino Voting Strength in 2016 and Beyond: Why Culturally
         Competent Research Matters.” Journal of Cultural Marketing Strategy. 2:2

57. Dana, Karam, Bryan Wilcox-Archuleta and Matt Barreto. 2017. “The Political Incorporation of Muslims in America: The
        Mobilizing Role of Religiosity in Islam.” Journal of Race, Ethnicity & Politics.

56. Collingwood, Loren, Kassra Oskooii, Sergio Garcia-Rios, and Matt Barreto. 2016. “eiCompare: Comparing Ecological
         Inference Estimates across EI and EI: RxC.” The R Journal. 8:2 (Dec).

55. Garcia-Rios, Sergio I. and Matt A. Barreto. 2016. "Politicized Immigrant Identity, Spanish-Language Media, and Political
         Mobilization in 2012" RSF: The Russell Sage Foundation Journal of the Social Sciences, 2(3): 78-96.

54. Barreto, Matt, Collingwood, Loren, Christopher Parker, and Francisco Pedraza. 2015. “Racial Attitudes and Race of
         Interviewer Item Non-Response.” Survey Practice. 8:3.

53. Barreto, Matt and Gary Segura 2015. “Obama y la seducción del voto Latino.” Foreign Affairs Latinoamérica. 15:2 (Jul).

52. Barreto, Matt and Loren Collingwood 2015. “Group-based appeals and the Latino vote in 2012: How immigration became
         a mobilizing issue.” Electoral Studies. 37 (Mar).

51. Collingwood, Loren, Matt Barreto and Sergio García-Rios. 2014. “Revisiting Latino Voting: Cross-Racial Mobilization in
         the 2012 Election” Political Research Quarterly. 67:4 (Sep).

50. Bergman, Elizabeth, Gary Segura and Matt Barreto. 2014. “Immigration Politics and Electoral Consequences:
        Anticipating the Dynamics of Latino Vote in the 2014 Election” California Journal of Politics and Policy. (Feb)

49. Barreto, Matt and Sergio García-Rios. 2012. “El poder del voto latino en Estados Unidos en 2012” Foreign Affairs
         Latinoamérica. 12:4 (Nov).

48. Collingwood, Loren, Matt Barreto and Todd Donovan. 2012. “Early Primaries, Viability and Changing Preferences for
         Presidential Candidates.” Presidential Studies Quarterly. 42:1(Mar).

47. Barreto, Matt, Betsy Cooper, Ben Gonzalez, Chris Towler, and Christopher Parker. 2012. “The Tea Party in the Age of
         Obama: Mainstream Conservatism or Out-Group Anxiety?.” Political Power and Social Theory. 22:1(Jan).

46. Dana, Karam, Matt Barreto and Kassra Oskoii. 2011. “Mosques as American Institutions: Mosque Attendance,
        Religiosity and Integration into the American Political System.” Religions. 2:2 (Sept).

45. Barreto, Matt, Christian Grose and Ana Henderson. 2011. “Redistricting: Coalition Districts and the Voting Rights
         Act.” Warren Institute on Law and Social Policy. (May)

44. Barreto, Matt and Stephen Nuño. 2011. “The Effectiveness of Co-Ethnic Contact on Latino Political Recruitment.”
         Political Research Quarterly. 64 (June). 448-459.


                                                                                                                        Barreto-CV 3
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 28 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

43. Garcia-Castañon, Marcela, Allison Rank and Matt Barreto. 2011 “Plugged in or tuned out? Youth, Race, and Internet Usage
         in the 2008 Election.” Journal of Political Marketing. 10:2 115-138.

42. Barreto, Matt, Victoria DeFrancesco, and Jennifer Merolla. 2011 “Multiple Dimensions of Mobilization: The Impact of Direct
         Contact and Political Ads on Latino Turnout in the 2000 Presidential Election.” Journal of Political Marketing. 10:1

41. Barreto, Matt, Loren Collingwood, and Sylvia Manzano. 2010. “Measuring Latino Political Influence in National
         Elections” Political Research Quarterly. 63:4 (Dec)

40. Barreto, Matt, and Francisco Pedraza. 2009. “The Renewal and Persistence of Group Identification in American
         Politics.” Electoral Studies. 28 (Dec) 595-605

39. Barreto, Matt and Dino Bozonelos. 2009. “Democrat, Republican, or None of the Above? Religiosity and the Partisan
         Identification of Muslim Americans” Politics & Religion 2 (Aug). 1-31

38. Barreto, Matt, Sylvia Manzano, Ricardo Ramírez and Kathy Rim. 2009. “Immigrant Social Movement Participation:
         Understanding Involvement in the 2006 Immigration Protest Rallies.” Urban Affairs Review. 44: (5) 736-764

37. Grofman, Bernard and Matt Barreto. 2009. “A Reply to Zax’s (2002) Critique of Grofman and Migalski (1988):
         Double Equation Approaches to Ecological Inferences.” Sociological Methods and Research. 37 (May)
36. Barreto, Matt, Stephen Nuño and Gabriel Sanchez. 2009. “The Disproportionate Impact of Voter-ID Requirements on
         the Electorate – New Evidence from Indiana.” PS: Political Science & Politics. 42 (Jan)

35. Barreto, Matt, Luis Fraga, Sylvia Manzano, Valerie Martinez-Ebers, and Gary Segura. 2008. “Should they dance with the
         one who brung ‘em? Latinos and the 2008 Presidential election” PS: Political Science & Politics. 41 (Oct).

34. Barreto, Matt, Mara Marks and Nathan Woods. 2008. “Are All Precincts Created Equal? The Prevalence of Low- Quality
         Precincts in Low-Income and Minority Communities.” Political Research Quarterly. 62

33. Barreto, Matt. 2007. “Sí Se Puede! Latino Candidates and the Mobilization of Latino Voters.” American Political Science
         Review. 101 (August): 425-441.

32. Barreto, Matt and David Leal. 2007. “Latinos, Military Service, and Support for Bush and Kerry in 2004.” American Politics
         Research. 35 (March): 224-251.

31. Barreto, Matt, Mara Marks and Nathan Woods. 2007. “Homeownership: Southern California’s New Political Fault Line?”
         Urban Affairs Review. 42 (January). 315-341.

30. Barreto, Matt, Matt Streb, Fernando Guerra, and Mara Marks. 2006. “Do Absentee Voters Differ From Polling Place Voters?
         New Evidence From California.” Public Opinion Quarterly. 70 (Summer): 224-34.

29. Barreto, Matt, Fernando Guerra, Mara Marks, Stephen Nuño, and Nathan Woods. 2006. “Controversies in Exit Polling:
         Implementing a racially stratified homogenous precinct approach.” PS: Political Science & Politics. 39 (July) 477-83.

28. Barreto, Matt, Ricardo Ramírez, and Nathan Woods. 2005. “Are Naturalized Voters Driving the California Latino Electorate?
         Measuring the Impact of IRCA Citizens on Latino Voting.” Social Science Quarterly. 86 (December): 792-811.

27. Barreto, Matt. 2005. “Latino Immigrants at the Polls: Foreign-born Voter Turnout in the 2002 Election.” Political Research
         Quarterly. 58 (March): 79-86.

26. Barreto, Matt, Mario Villarreal and Nathan Woods. 2005. “Metropolitan Latino Political Behavior: Turnout and
         Candidate Preference in Los Angeles.” Journal of Urban Affairs. 27(February): 71-91.

25. Leal, David, Matt Barreto, Jongho Lee and Rodolfo de la Garza. 2005. “The Latino Vote in the 2004 Election.” PS:
         Political Science & Politics. 38 (January): 41-49.

24. Marks, Mara, Matt Barreto and Nathan Woods. 2004. “Harmony and Bliss in LA? Race and Racial Attitudes a Decade After the
        1992 Riots.” Urban Affairs Review. 40 (September): 3-18.
                                                                                                                     Barreto-CV 4
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 29 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020


23. Barreto, Matt, Gary Segura and Nathan Woods. 2004. “The Effects of Overlapping Majority-Minority Districts on Latino
         Turnout.” American Political Science Review. 98 (February): 65-75.
22. Barreto, Matt and Ricardo Ramírez. 2004. “Minority Participation and the California Recall: Latino, Black, and Asian Voting
         Trends 1990 – 2003.” PS: Political Science & Politics. 37 (January): 11-14.

21. Barreto, Matt and José Muñoz. 2003. “Reexamining the ‘politics of in-between’: political participation among Mexican
         immigrants in the United States.” Hispanic Journal of Behavioral Sciences. 25 (November): 427-447.

20. Barreto, Matt. 2003. “National Origin (Mis)Identification Among Latinos in the 2000 Census: The Growth of the “Other
         Hispanic or Latino” Category.” Harvard Journal of Hispanic Policy. 15 (June): 39-63.

Edited Volume Book Chapters

19. Barreto, Matt and Gary Segura. 2020. “Latino Reaction and Resistance to Trump: Lessons learned from Pete Wilson and
         1994.” In Raul Hinojosa and Edward Telles (eds.) Equitable Globalization: Expanding Bridges, Overcoming Walls.
         Oakland: University of California Press.

18. Barreto, Matt, Albert Morales and Gary Segura. 2019. “The Brown Tide and the Blue Wave in 2018” In Larry Sabato, Kyle
         Kondik, Geoffrey Skelley (eds.) The Blue Wave. New York: Rowman & Littlefield.

17. Gutierrez, Angela, Angela Ocampo and Matt Barreto. 2018. “Obama’s Latino Legacy: From Unknown to Never Forgotten” In
         Andrew Rudalevige and Bert Rockman (eds.) The Obama Legacy. Lawrence, KS: University of Kansas Press.

16. Barreto, Matt, Thomas Schaller and Gary Segura. 2017. “Latinos and the 2016 Election: How Trump Lost Latinos on Day 1”
         In Larry Sabato, Kyle Kondik, Geoffrey Skelley (eds.) Trumped: The 2016 Election that Broke All the Rules. New York:
         Rowman & Littlefield.

15. Walker, Hannah, Gabriel Sanchez, Stephen Nuño, Matt Barreto 2017. “Race and the Right to Vote: The Modern Barrier of
        Voter ID Laws” In Todd Donovan (ed.) Election Rules and Reforms. New York: Rowman & Littlefield.

14. Barreto, Matt and Christopher Parker. 2015. “Public Opinion and Reactionary Movements: From the Klan to the Tea Party” In
         Adam Berinsky (ed.) New Directions in Public Opinion. 2nd edition. New York: Routledge Press.

13. Barreto, Matt and Gabriel Sanchez. 2014. “A ‘Southern Exception’ in Black-Latino Attitudes?.” In Anthony Affigne, Evelyn
         Hu-Dehart, Marion Orr (eds.) Latino Politics en Ciencia Política. New York: New York University Press.

12. Barreto, Matt, Ben Gonzalez, and Gabriel Sanchez. 2014. “Rainbow Coalition in the Golden State? Exposing Myths,
         Uncovering New Realities in Latino Attitudes Towards Blacks.” In Josh Kun and Laura Pulido (eds.) Black and Brown
         in Los Angeles: Beyond Conflict and Coalition. Berkeley, CA: University of California Press.

11. Barreto, Matt, Loren Collingwood, Ben Gonzalez, and Christopher Parker. 2011. “Tea Party Politics in a Blue State: Dino
                                                         .
         Rossi and the 2010 Washington Senate Election ” In William Miller and Jeremy Walling (eds.) Stuck in the Middle to
         Lose: Tea Party Effects on 2010 U.S. Senate Elections. Rowman & Littlefield Publishing Group.

10. Jason Morin, Gabriel Sanchez and Matt Barreto. 2011. “Perceptions of Competition Between Latinos and Blacks: The
         Development of a Relative Measure of Inter-Group Competition.” In Edward Telles, Gaspar Rivera-Salgado and Mark
         Sawyer (eds.) Just Neighbors? Research on African American and Latino Relations in the US. New York: Russell Sage
         Foundation.

9. Grofman, Bernard, Frank Wayman and Matt Barreto. 2009. “Rethinking partisanship: Some thoughts on a unified theory.” In
        John Bartle and Paolo Bellucci (eds.) Political Parties and Partisanship: Social identity and individual attitudes. New York:
        Routledge Press.

8. Barreto, Matt, Ricardo Ramírez, Luis Fraga and Fernando Guerra. 2009. “Why California Matters: How California Latinos
         Influence the Presidential Election.” In Rodolfo de la Garza, Louis DeSipio and David Leal (eds.) Beyond the Barrio:
         Latinos in the 2004 Elections. South Bend, ID: University of Notre Dame Press.


                                                                                                                        Barreto-CV 5
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 30 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

7. Francisco Pedraza and Matt Barreto. 2008. “Exit Polls and Ethnic Diversity: How to Improve Estimates and Reduce Bias Among
         Minority Voters.” In Wendy Alvey and Fritz Scheuren (eds.) Elections and Exit Polling. Hoboken, NJ: Wiley and Sons.

6. Adrian Pantoja, Matt Barreto and Richard Anderson. 2008. “Politics y la Iglesia: Attitudes Toward the Role of Religion in
         Politics Among Latino Catholics” In Michael Genovese, Kristin Hayer and Mark J. Rozell (eds.) Catholics and Politics.
         Washington, D.C: Georgetown University Press..

5. Barreto, Matt. 2007. “The Role of Latino Candidates in Mobilizing Latino Voters: Revisiting Latino Vote Choice.”
         In Rodolfo Espino, David Leal and Kenneth Meier (eds.) Latino Politics: Identity, Mobilization, and Representation.
         Charlottesville: University of Virginia Press.

4. Abosch, Yishaiya, Matt Barreto and Nathan Woods. 2007. “An Assessment of Racially Polarized Voting For and Against
        Latinos Candidates in California.” In Ana Henderson (ed.) Voting Rights Act Reauthorization of 2006: Perspectives on
        Democracy, Participation, and Power:. Berkeley, CA: UC Berkeley Public Policy Press.

3. Barreto, Matt and Ricardo Ramírez. 2005. “The Race Card and California Politics: Minority Voters and Racial Cues in the 2003
         Recall Election.” In Shaun Bowler and Bruce Cain (eds.) Clicker Politics: Essays on the California Recall. Englewood-Cliffs:
         Prentice-Hall.

2. Barreto, Matt and Nathan Woods. 2005. “The Anti-Latino Political Context and its Impact on GOP Detachment and Increasing
         Latino Voter Turnout in Los Angeles County.” In Gary Segura and Shawn Bowler (eds.) Diversity in Democracy:
         Minority Representation in the United States. Charlottesville: University of Virginia Press.

1. Pachon, Harry, Matt Barreto and Frances Marquez. 2004. “Latino Politics Comes of Age in the Golden State.” In Rodolfo de la
        Garza and Louis DeSipio (eds.) Muted Voices: Latino Politics in the 2000 Election. New York: Rowman & Littlefield




                                                                                                                     Barreto-CV 6
             Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 31 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

RESEARCH AWARDS AND FELLOWSHIPS

Aug 2018     Provost Initiative for Voting Rights Research                                    $90,000 – 24 months
             UCLA Latino Policy & Politics Initiative [With Chad Dunn]

April 2018   Democracy Fund & Wellspring Philanthropic                                        $200,000 – 18 months
             UCLA Latino Policy & Politics Initiative [With Sonja Diaz]

March 2018   AltaMed California                                                               $250,000 – 12 months
             UCLA Latino Policy & Politics Initiative [With Sonja Diaz]

Dec 2017     California Community Foundation                                                  $100,000 – 12 months
             UCLA Latino Policy & Politics Initiative [With Sonja Diaz]

July 2013    Ford Foundation                                                                  $200,000 – 12 months
             UW Center for Democracy and Voting Rights

April 2012   American Values Institute [With Ben Gonzalez]                                    $40,000 – 3 months
             Racial Narratives and Public Response to Racialized Moments

Jan 2012     American Civil Liberties Union Foundation [With Gabriel Sanchez]                 $60,000 – 6 months
             Voter Identification Laws in Wisconsin

June 2011    State of California Citizens Redistricting Commission                            $60,000 – 3 months
             An Analysis of Racial Bloc Voting in California Elections

Apr 2011     Social Science Research Council (SSRC) [With Karam Dana]                         $50,000 – 18 months
             Muslim and American? A national conference on the political and social
             incorporation of American Muslims

Jan 2011     impreMedia [With Gary Segura]                                                    $30,000 – 6 months
             Latino public opinion tracking poll of voter attitudes in 2011

Oct 2010     National Council of La Raza (NCLR) [With Gary Segura]                            $128,000 – 6 months
             Measuring Latino Influence in the 2010 Elections

Oct 2010     We Are America Alliance (WAAA) [With Gary Segura]                                $79,000 – 3 months
             Latino and Asian American Immigrant Community Voter Study

May 2010     National Council of La Raza (NCLR) [With Gary Segura]                            $25,000 – 3 months
             A Study of Latino Views Towards Arizona SB1070

Apr 2010     Social Science Research Council (SSRC) [With Karam Dana]                           $50,000 – 18 months
             Muslim and American? The influence of religiosity in Muslim political incorporation

Oct 2009     American Association of Retired Persons (AARP) [With Gary Segura]                 $25,000 – 3 months
             Health care reform and Latino public opinion

Nov 2008     impreMedia & National Association of Latino Elected Officials (NALEO)               $46,000 – 3 months
             [With Gary Segura] 2008 National Latino Post-Election Survey, Presidential Election

July 2008    National Association of Latino Elected Officials (NALEO) [With Gary Segura]       $72,000 – 3 months
             Latino voter outreach survey – an evaluation of Obama and McCain

June 2008    The Pew Charitable Trusts, Make Voting Work Project                           $220,000 – 10 months
             [with Karin MacDonald and Bonnie Glaser] Evaluating Online Voter Registration
             (OVR) Systems in Arizona and Washington


                                                                                                              Barreto-CV 7
              Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 32 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

RESEARCH GRANTS AND FELLOWSHIPS CONTINUED…

April 2008    National Association of Latino Elected Officials (NALEO) &                          $95,000 – 6 months
              National Council of La Raza (NCLR), 2008 Latino voter messaging survey

Dec. 2007     Research Royalty Fund, University of Washington                                    $39,000 – 12 months
              2008 Latino national post-election survey

Oct. 2007     Brenan Center for Justice, New York University                                      $40,000 – 6 months
              [with Stephen Nuño and Gabriel Sanchez] Indiana Voter Identification Study

June 2007     National Science Foundation, Political Science Division [with Gary Segura]        $750,000 – 24 months
              American National Election Study – Spanish translation and Latino oversample

Oct. 2006     University of Washington, Vice Provost for Undergraduate Education                   $12,000 – 6 months
              Absentee voter study during the November 2006 election in King County, WA

Mar. 2006     Latino Policy Coalition Public Opinion Research Grant [with Gary Segura]             $40,000 – 18 months
              Awarded to the Washington Institute for the Study of Ethnicity and Race

2005 – 2006   University of Washington, Institute for Ethnic Studies, Research Grant               $8,000 – 12 months

Mar. 2005     Thomas and Dorothy Leavey Foundation Grant [with Fernando Guerra]                    $30,000 – 6 months
              Conduct Exit Poll during Los Angeles Mayoral Election, Mar. 8 & May 17, 2005
              Awarded to the Center for the Study of Los Angeles

2004 – 2005   Ford Foundation Dissertation Fellowship for Minorities                               $21,000 – 12 months

2004 – 2005   University of California President’s Dissertation Fellowship                         $14,700 – 9 months

2004 – 2005   University of California Mexico-US (UC MEXUS) Dissertation Grant                     $12,000 – 9 months

Apr – 2004    UC Regents pre-dissertation fellowship, University of California, Irvine,            $4,700 – 3 months

2003 – 2004   Thomas and Dorothy Leavey Foundation Grant [with Fernando Guerra]                    $20,000 – 12 months
              Awarded to the Center for the Study of Los Angeles

2002 – 2003   Ford Foundation Grant on Institutional Inequality [with Harry Pachon]                $150,000 – 12 months
              Conducted longitudinal study of Prop 209 on Latino and Black college admittance
              Awarded to Tomás Rivera Policy Institute

2002 – 2003   Haynes Foundation Grant on Economic Development [with Louis Tornatzky]               $150,000 – 18 months
              Knowledge Economy in the Inland Empire region of Southern California
              Awarded to Tomás Rivera Policy Institute

2001 – 2002   William F Podlich Graduate Fellowship, Center for the Study of Democracy,             $24,000 – 9 months
              University of California, Irvine




                                                                                                               Barreto-CV 8
                 Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 33 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020


RESEARCH UNDER REVIEW/WORKING PAPERS:

Barreto, Matt, and Christopher Parker. The Great White Hope: Donald Trump, Race, and the Crisis of American Politics.
         Under Contract, University of Chicago Press, expected 2020

Barreto, Matt and Christopher Parker. “The Great White Hope: Existential Threat and Demographic Anxiety in the Age of
         Trump.” Revise and Resubmit.

Barreto, Matt, Natalie Masuoka, Gabe Sanchez and Stephen El-Khatib. “Religiosity, Discrimination and Group Identity Among
         Muslim Americans” Revise and Resubmit

Barreto, Matt, Gabe Sanchez and Barbara Gomez. “Latinos, Blacks, and Black Latinos: Competition, Cooperation, or
         Indifference?” Revise and Resubmit

Walker, Hannah, Matt Barreto, Stephen Nuño, and Gabriel Sanchez. “A comprehensive review of access to valid photo ID and the
        right to vote in America” [Under review]

Gutierrez, Angela, Angela Ocampo, Matt Barreto and Gary Segura. “From Proposition 187 to Donald Trump: New Evidence that
         Anti-Immigrant Threat Mobilizes Latino Voters.” [Under Review]

Collins, Jonathan, Matt Barreto, Gregory Leslie and Tye Rush. “Racial Efficacy and Voter Enthusiasm Among African Americans
          Post-Obama” [Under Review]

Oskooii, Kassra, Matt Barreto, and Karam Dana. “No Sharia, No Mosque: Orientalist Notions of Islam and Intolerance Toward
         Muslims in the United States” [Under Review]

Barreto, Matt, David Redlawsk and Caroline Tolbert. “Framing Barack Obama: Muslim, Christian or Black?”
         [Working paper]




                                                                                                                   Barreto-CV 9
               Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 34 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

CONSULTING EXPERT:
   ▪   North Carolina, 2019, Expert for Plaintiffs in North Carolina voter ID lawsuit, NAACP v. Cooper
   ▪   New York, 2018, Expert for Plaintiffs in Census Citizenship Lawsuit, New York v. U.S. Dept of Commerce (also an expert
       related cases: California v. Ross and Kravitz v. Dept of Commerce)
   ▪   East Ramapo CSD, 2018, Expert for Plaintiffs in Section 2 VRA lawsuit, assessed polarized voting
   ▪   Dallas County, TX, 2017, Expert for Defense in Section 2 VRA lawsuit, Harding v. Dallas County
   ▪   Kansas, 2016, Expert for Plaintiffs in Kansas voter registration lawsuit, Fish v. Kobach 2:16-cv-02105-JAR
   ▪   North Dakota, 2015, Expert for Plaintiffs in North Dakota voter ID lawsuit, Brakebill v. Jaeger 1:16-cv-00008-CSM
   ▪   Alabama, 2015, Expert for Plaintiffs in Alabama voter ID lawsuit, Birmingham Ministries v. State of Alabama 2:15-cv-
       02193-LSC
   ▪   Texas, 2014, Testifying Expert for Plaintiffs in Texas voter ID lawsuit, Veasey v. Perry 2:13-cv-00193
   ▪   Galveston County, TX Redistricting, 2013, Expert report for Dunn & Brazil, LLC, Demographic analysis, vote dilution
       analysis, and racially polarized voting analysis for Section 2 lawsuit Galveston County JP/Constable districting
   ▪   Pasadena, TX Redistricting, 2013, Expert report for Dunn & Brazil, LLC, Demographic analysis, voter registration analysis,
       and racially polarized voting analysis for Section 2 lawsuit within Pasadena School District
   ▪   Harris County, TX Redistricting, 2011, Testifying Expert for Dunn & Brazil, LLC, Demographic analysis, voter registration
       analysis, and racially polarized voting analysis for Section 2 lawsuit within Harris County
   ▪   Pennsylvania, 2012, Testifying Expert for ACLU Foundation of Pennsylvania in voter ID lawsuit, Applewhite v.
       Commonwealth of Pennsylvania No. 330 MD 2012
   ▪   Milwaukee County, WI, 2012, Testifying Expert for ACLU Foundation of Wisconsin in voter ID lawsuit, Frank v. Walker
       2:11-cv-01128(LA)
   ▪   Orange County, FL, 2012, Consulting Expert for Latino Justice/PRLDEF, Racially polarized voting analysis in Orange
       County, Florida
   ▪   Anaheim, CA, 2012, Consulting Expert for Goldstein, Demchak & Baller Legal, Racially polarized voting analysis for
       CVRA redistricting case Anaheim, CA
   ▪   Los Angeles County, CA, 2011, Consulting Expert for Goldstein, Demchak & Baller Legal, Racially polarized voting
       analysis for three redistricting cases in L.A.: Cerritos Community College Board; ABC Unified Schools; City of West Covina
   ▪   Harris County, TX Redistricting, 2011, Consulting Expert for Dunn & Brazil, LLC, Demographic analysis, voter registration
       analysis, for Section 5 objection within Harris County
   ▪   Monterey County, CA Redistricting, 2011, Consulting Expert for City of Salinas, Demographic analysis, creation of
       alternative maps, and racially polarized Voting analysis within Monterey County
   ▪   Los Angeles County Redistricting Commission, 2011, Consulting Expert for Supervisor Gloria Molina, Racially Polarized
       voting analysis within L.A. County
   ▪   State of California, Citizens Redistricting Commission, 2011, Consulting Expert, Racially Polarized Voting analysis
       throughout state of California
   ▪   Asian Pacific American Legal Center, 2011, Racially Polarized Voting analysis of Asian American candidates in Los
       Angeles for APALC redistricting brief
   ▪   Lawyers’ Committee for Civil Rights and Arnold & Porter, LLP, 2010-12, Racially Polarized Voting analysis of Latino and
       Asian candidates in San Mateo County, concerning San Mateo County Board of Supervisors
   ▪   ACLU of Washington, 2010-11, preliminary analysis of Latino population patterns in Yakima, Washington, to assess ability
       to draw majority Latino council districts


                                                                                                                    Barreto-CV 10
               Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 35 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

   ▪   State of Washington, 2010-11, provided expert analysis and research for State of Washington v. MacLean in case regarding
       election misconduct and voting patterns
   ▪   Los Angeles County Chicano Employees Association, 2008-10, Racially Polarized Voting analysis of Latino candidates in
       L.A. County for VRA case, concerning L.A. County Board of Supervisors redistricting (6 reports issued 08-10)
   ▪   Brennan Center for Justice and Fried, Frank, Harris, Shriver & Jacobson LLP, 2009-10 Amicus Brief submitted to Indiana
       Supreme Court, League of Women Voters v. Rokita, regarding access to voter identification among minority and lower
       resource citizens
   ▪   State of New Mexico, consulting expert for state in AAPD v. New Mexico, 2008,
   ▪   District of Columbia Public Schools (DCPS), statistical consultant for survey methodology of opinion survey of parents in
       DCPS district (for pending suit), 2008,
   ▪   Brennan Center for Justice, 2007-08, Amicus Brief submitted to U.S. Supreme Court, and cited in Supreme Court decision,
       Crawford v. Marion County, regarding access to voter identification among minority and lower-resource citizens
   ▪   Los Angeles County Chicano Employees Association, 2002-07, Racially Polarized Voting analysis of Latino candidates in
       L.A. County for VRA case, concerning L.A. County Board of Supervisors redistricting (12 + reports issued during 5 years)
   ▪   Monterrey County School Board, 2007, demographic and population analysis for VRA case
   ▪   Sweetwater Union School District, 2007-08, Racially Polarized Voting analysis, and demographic and population analysis
       for VRA case
   ▪   Mexican American Legal Defense Fund, 2007-08, Racially Polarized Voting analysis for Latino candidates, for City of
       Whittier city council races, for VRA case
   ▪   ACLU of Washington, 2008, preliminary analysis of voting patterns in Eastern Washington, related to electability of Latino
       candidates
   ▪   Nielsen Media Research, 2005-08, with Willie C. Velasquez Institute, assessed the methodology of Latino household
       recruitment in Nielsen sample




                                                                                                                  Barreto-CV 11
              Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 36 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

TEACHING            UCLA & UW                                                            2005 – Present
EXPERIENCE:
                    •   Minority Political Behavior (Grad Seminar)
                    •   Politics of Immigration in the U.S. (Grad Seminar)
                    •   Introduction to Empirical/Regression Analysis (Grad Seminar)
                    •   Advanced Empirical/Regression Analysis (Grad Seminar)
                    •   Qualitative Research Methods (Grad Seminar)
                    •   Political Participation & Elections (Grad Seminar)
                    •   The Voting Rights Act (Law School seminar)
                    •   Research methodology II (Law School Ph.D. program seminar)
                    •   U.S. Latino Politics
                    •   Racial and Ethnic Politics in the U.S.
                    •   Politics of Immigration in the U.S.
                    •   Introduction to American Government
                    •   Public Opinion Research
                    •   Campaigns and Elections in the U.S.
                    •   Presidential Primary Elections

                    Teaching Assistant
                    University of California, Irvine                                     2002 – 2005

                    •   Intro to American Politics (K. Tate)
                    •   Intro to Minority Politics (L. DeSipio)
                        Recognized as Outstanding Teaching Assistant, Winter 2002
                    •   Statistics and Research Methods (B. Grofman)
                        Recognized as Outstanding Teaching Assistant, Winter 2003


BOARD &             Founding Partner
RESEARCH            Latino Decisions                                                   2007 – Present
APPOINTMENTS
                    Senior Research Fellow
                    Center for the Study of Los Angeles, Loyola Marymount University   2002 – Present

                    Board of Advisors
                    American National Election Study, University of Michigan           2010 – Present

                    Advisory Board
                    States of Change: Demographics & Democracy Project                 2014 – Present
                    CAP, AEI, Brookings Collaborative Project

                    Research Advisor
                    American Values Institute / Perception Institute                     2009 – 2014

                    Expert Consultant
                    State of California, Citizens Redistricting Committee                2011 – 2012

                    Senior Scholar & Advisory Council
                    Latino Policy Coalition, San Francisco, CA                           2006 – 2008

                    Board of Directors
                    CASA Latina, Seattle, WA                                             2006 – 2009

                    Faculty Research Scholar
                    Tomás Rivera Policy Institute, University of Southern California     1999 – 2009



                                                                                                  Barreto-CV 12
           Case 1:20-cv-01006-RP Document 15-20 Filed 10/05/20 Page 37 of 37
M.A. BARRETO / UCLA / CURRICULUM VITAE / MAR 2020

PHD STUDENTS      UCLA & UW

                  Committee Chair or Co-Chair
                  • Francisco I. Pedraza – University of California, Riverside (UW Ph.D. 2009)
                  • Loren Collingwood – University of California, Riverside (UW Ph.D. 2012)
                  • Betsy Cooper – Public Religion Research Institute, Washington DC (UW Ph.D. 2014)
                  • Sergio I. Garcia-Rios – Cornell University (UW Ph.D. 2015)
                  • Hannah Walker – Rutgers University (UW Ph.D. 2016)
                  • Kassra Oskooii – University of Delaware (UW Ph.D. 2016)
                  • Angela Ocampo – Arizona State University (UCLA Ph.D. 2018)
                  • Ayobami Laniyonu – University of Toronto (UCLA Ph.D. 2018)
                  • Adria Tinin – in progress (UCLA ABD)
                  • Bang Quan Zheng – in progress (UCLA ABD)
                  • Bryan Wilcox-Archuleta – in progress (UCLA ABD)
                  • Tyler Reny – in progress (UCLA ABD)
                  • Angie Gutierrez – in progress (UCLA)
                  • Shakari Byerly-Nelson – in progress (UCLA)
                  • Vivien Leung – in progress (UCLA)


                  Committee Member
                  • Jessica Stewart – Emory University (UCLA Ph.D. 2018)
                  • Jonathan Collins – Brown University (UCLA Ph.D., 2017)
                  • Lisa Sanchez – University of Arizona (UNM Ph.D., 2016)
                  • Nazita Lajevardi – Michigan State University (UC San Diego Ph.D., 2016)
                  • Kiku Huckle – Pace University (UW Ph.D. 2016)
                  • Patrick Rock (Social Psychology) – (UCLA Ph.D. 2016)
                  • Raynee Gutting – Loyola Marymount University (Stony Brook Ph.D. 2015)
                  • Christopher Towler – Sacramento State University (UW Ph.D. 2014)
                  • Benjamin F. Gonzalez – San Diego State University (UW Ph.D. 2014)
                  • Marcela Garcia-Castañon – San Francisco State University (UW Ph.D. 2013)
                  • Justin Reedy (Communications) – University of Oklahoma (UW Ph.D. 2012)
                  • Dino Bozonelos – Cal State San Marcos (UC Riverside Ph.D. 2012)
                  • Brandon Bosch – University of Nebraska (UW Ph.D. 2012)
                  • Karam Dana (Middle East Studies) – UW Bothell (UW Ph.D. 2010)
                  • Joy Wilke – in progress (UCLA ABD)
                  • Erik Hanson – in progress (UCLA)
                  • Christine Slaughter – in progress (UCLA)
                  • Lauren Goldstein (Social Psychology) – in progress (UCLA)
                  • Barbara Gomez-Aguinaga – University of Nebraska (UNM Ph.D., in progress)




                                                                                                       Barreto-CV 13
